DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed July 28, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Response to Arguments
Applicant's arguments filed July 28, 2022 regarding the rejection of claims 1, 15, and 18 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.
Status of Claims
Claim 1-7, 9, and 12-21 are pending, of which claims 1, 15, and 18 are in independent form. Claims 1-7, 9, and 12-21 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9,  and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glider et al. (US 2014/0040182) (hereinafter Glider) in view of Bender (US 2015/0370871) (hereinafter Bender), and Fox et al. (US 2021/0073743) (hereinafter Fox) and Arbel et al. (US 2021/0271648) (hereinafter Arbel).
Regarding claim 1, Glider teaches a method for identifying, in response to a load request, a data set on a client device to load to a server database of a server database system (see Figs. 3A-B, para [0010], para [0045], discloses identifying a data collection of a remote data source to be extracted data sets and loaded to central servers); identifying a set of load-processing steps to perform on the data set prior to the data set being loaded to the server database of the server database system (see Fig. 3B, para [0046], para [0058], discloses remote data agent defining a set of connection and extraction logic for requested type and data set extracted from a remote operational system and perform normalized or standardized form steps on the data set prior to loading to server); identifying, as a subset of the load-processing steps, at least two location-independent load processing step to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 2,  para [0061], para [0078], discloses uniquely identifying specific rules required by local system agent for remote sites or locations for consolidation and ETL rule requirements, such as definition sets while dynamically operating, and identifying operational statistics for line of business application types); wherein the determination includes dynamically determining a processing location of the client device for a first subset of the location-independent load processing steps and dynamically determining a processing location of the server for a second subset of the location-independent load processing steps (see Fig. 5, para [0070], para [0097], discloses collection rules comprising dynamically generated extraction rules for respective subsets of data in remote data sources and server, utilizing a shadow collection database to receive synchronized and transformed data).
Glider does not explicitly teach wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database; when at least one location-independent load processing step has a processing location of the client device, performing the location-independent load processing steps that have a processing location of the client device, on the data set, on the client device; transferring the data set from the client device to the server database system over a network; and when at least one location-independent load processing step has a processing location of the database server system, sending information to the database server system to instruct the database server system to perform the location-independent load processing steps that have a processing location of the database server system, on the data set, at the database server systems before the data set is loaded to the server database.
Bender teaches performing the first subset of the location-independent load processing steps that have a processing location of the client device, on the data set, on the client device (see Figs. 1-2, para [0018-0019], para [0030], discloses performing first extract, transform and load task on client device using application development  program); transferring the data set from the client device to the server database system over a network (see Fig. 1, Fig. 3, para [0004], para [0016], discloses transferring data sets between client computer and remote host server computer); and sending information to the database server system to instruct the database server system to perform the second subset of the location-independent load processing steps that have a processing location of the database server system, on the data set, at the database server systems before the data set is loaded to the server database (see Figs.1-4, para [0019, 0022], para [0046], discloses performing second extract, transform, and load processes on jobs in a job stream at a mainframe computer in a distributed database management  environment ).
Glider/Bender are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider to send information to perform second  subset of data location-independent load processing steps from disclosure of Bender. The motivation to combine these arts is disclosed by Bender as “recognizes that automation of the job building and remote job submission process will free up time for ETL programmers and database administrators, and that scheduling database utilities based on the interim job results within a job stream will increase efficiencies associated with valuable computing resources” (para [0013]) and sending information to perform second  subset of data location-independent load processing steps is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Glider/Bender do not explicitly teach determining at least one load processing location factor, wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Fox teaches determining at least one load processing location factor, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request (see Fig. 2, para [0032], para [0033-0034], discloses dynamic loading agenda items moderator loaded at client device (dynamic factor) to cover when dynamic meeting agenda modification program determines enough team members are available to cover the agenda items and agenda items selection criteria is met); identifying at least one load processing location rule that identifies a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor (see Figs. 2-3, para [0033-0034],  discloses identifying quorum is required for meeting agenda in which a parameter for specifying team members available in order to cover an agenda item based on moderators preconfigured data on client computing device).
Glider/Bender/Fox are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider/Bender to include load processing location rule from disclosure of Fox. The motivation to combine these arts is disclosed by Fox as “Users may utilize their own computer and can contribute to a shared object at the same time online” (para [0013]) and including load processing location rule is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Glider/Bender/Fox do not explicitly teach identifying, as a subset of the load-processing steps, at least two location-independent load processing steps to be performed on the data set that can be performed either on the client device or at the server database system; evaluating the at least one load processing location rule to determine (1) a client score associated with performing each location-independent load processing step at the client device and (2) a server score associated with performing each location-independent load processing step at the server database system; determining, based on the relative scores a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Arbel teaches identifying, as a subset of the load-processing steps, at least two location-independent load processing steps to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 1, para [0035-0036], discloses identifying load processing for load packages at four locations on a host where packages are being held during migration); evaluating the at least one load processing location rule to determine (1) a client score associated with performing each location-independent load processing step at the client device and (2) a server score associated with performing each location-independent load processing step at the server database system (see Figs. 1-2, para [0036-0037], para [0040], discloses determining performance scores associated with performing load processing at load package locations for respective source and target hosts); determining, based on the relative scores a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database (see Fig. 2, Appendeix A, para [0040-0042], discloses determining based on specific values of performance measures for hosts, a set of data to be loaded that does not exceed target load levels at certain times).
Glider/Bender/Fox/Arbel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider/Bender/Fox to include scores associated with load processing from disclosure of Arbel. The motivation to combine these arts is disclosed by Arbel as “determines whether the overall system performance and the speed of migration can be improved by changing the number of concurrent components” (para [0037]) and including scores associated with load processing  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Glider teaches a system of one or more computers; and a non-transitory computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising (see, para [0143], discloses computers and medium): identifying, in response to a load request, a data set on a client device to load to a server database of a server database system (see Figs. 3A-B, para [0010], para [0045], discloses identifying a data collection of a remote data source to be extracted data sets and loaded to central servers); identifying a set of load-processing steps to perform on the data set prior to the data set being loaded to the server database of the server database system (see Fig. 3B, para [0046], para [0058], discloses remote data agent defining a set of connection and extraction logic for requested type and data set extracted from a remote operational system and perform normalized or standardized form steps on the data set prior to loading to server); wherein the determination includes dynamically determining a processing location of the client device for a first subset of the location-independent load processing steps and dynamically determining a processing location of the server for a second subset of the location-independent load processing steps (see Fig. 5, para [0070], para [0097], discloses collection rules comprising dynamically generated extraction rules for respective subsets of data in remote data sources and server, utilizing a shadow collection database to receive synchronized and transformed data).
Glider does not explicitly teach wherein at least one load processing factor is a dynamic factor that varies with each load request; identifying at least one load processing rule for determining a processing location for a given load processing step, wherein each load processing rule is based on at least one load processing factor; dynamically evaluating, in response to the load request, each load processing rule for each respective identified load processing step to dynamically determine a processing location of either the client device or the server database system for performing the load processing step; when at least one load processing step has a processing location of the client device, performing the load processing steps that have a processing location of the client device, on the data set, on the client device; transferring the data set from the client device to the server database system, over a network; and when at least one load processing step has a processing location of the database server system, performing the load processing steps that have a processing location of the database server system, on the data set, at the database server system.
Bender teaches  performing the first subset of the location-independent load processing steps that have a processing location of the client device, on the data set, on the client device (see Figs. 1-2, para [0018-0019], para [0030], discloses performing first extract, transform and load task on client device using application development  program); transferring the data set from the client device to the server database system, over a network (see Fig. 1, Fig. 3, para [0004], para [0016], discloses transferring data sets between client computer and remote host server computer); and sending information to the database server system to instruct the database server system to perform the second subset of the location-independent load processing steps that have a processing location of the database server system, on the data set, at the database server system, before the data set is loaded to the server database (see Figs.1-4, para [0019, 0022], para [0046], discloses performing second extract, transform, and load processes on jobs in a job stream at a mainframe computer in a distributed database management  environment ).
Glider/Bender are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider to send information to perform second  subset of data location-independent load processing steps from disclosure of Bender. The motivation to combine these arts is disclosed by Bender as “recognizes that automation of the job building and remote job submission process will free up time for ETL programmers and database administrators, and that scheduling database utilities based on the interim job results within a job stream will increase efficiencies associated with valuable computing resources” (para [0013]) and sending information to perform second  subset of data location-independent load processing steps is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Glider/Bender do not explicitly teach wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Fox teaches determining at least one load processing location factor, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request (see Fig. 2, para [0032], para [0033-0034], discloses dynamic loading agenda items moderator loaded at client device (dynamic factor) to cover when dynamic meeting agenda modification program determines enough team members are available to cover the agenda items and agenda items selection criteria is met); identifying at least one load processing location rule that identifies a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor (see Figs. 2-3, para [0033-0034],  discloses identifying quorum is required for meeting agenda in which a parameter for specifying team members available in order to cover an agenda item based on moderators preconfigured data on client computing device).
Glider/Bender/Fox are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider/Bender to include load processing location rule from disclosure of Fox. The motivation to combine these arts is disclosed by Fox as “Users may utilize their own computer and can contribute to a shared object at the same time online” (para [0013]) and including load processing location rule is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Glider/Bender/Fox do not explicitly teach identifying, as a subset of the load-processing steps, at least two location-independent load processing steps to be performed on the data set that can be performed either on the client device or at the server database system; evaluating the at least one load processing location rule to determine (1) a client score associated with performing each location-independent load processing step at the client device and (2) a server score associated with performing each location-independent load processing step at the server database system; determining, based on the relative scores a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Arbel teaches identifying, as a subset of the load-processing steps, at least two location-independent load processing steps to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 1, para [0035-0036], discloses identifying load processing for load packages at four locations on a host where packages are being held during migration); evaluating the at least one load processing location rule to determine (1) a client score associated with performing each location-independent load processing step at the client device and (2) a server score associated with performing each location-independent load processing step at the server database system (see Figs. 1-2, para [0036-0037], para [0040], discloses determining performance scores associated with performing load processing at load package locations for respective source and target hosts); determining, based on the relative scores a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database (see Fig. 2, Appendeix A, para [0040-0042], discloses determining based on specific values of performance measures for hosts, a set of data to be loaded that does not exceed target load levels at certain times).
Glider/Bender/Fox/Arbel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider/Bender/Fox to include scores associated with load processing from disclosure of Arbel. The motivation to combine these arts is disclosed by Arbel as “determines whether the overall system performance and the speed of migration can be improved by changing the number of concurrent components” (para [0037]) and including scores associated with load processing  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Glider teaches a product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising (see para [0143], discloses medium): identifying, in response to a load request, a data set on a client device to load to a server database of a server database system (see Figs. 3A-B, para [0010], para [0045], discloses identifying a data collection of a remote data source to be extracted data sets and loaded to central servers); identifying a set of load-processing steps to perform on the data set prior to the data set being loaded to the server database of the server database system (see Fig. 3B, para [0046], para [0058], discloses remote data agent defining a set of connection and extraction logic for requested type and data set extracted from a remote operational system and perform normalized or standardized form steps on the data set prior to loading to server); wherein the determination includes dynamically determining a processing location of the client device for a first subset of the location-independent load processing steps and dynamically determining a processing location of the server for a second subset of the location-independent load processing steps (see Fig. 5, para [0070], para [0097], discloses collection rules comprising dynamically generated extraction rules for respective subsets of data in remote data sources and server, utilizing a shadow collection database to receive synchronized and transformed data).
Glider does not explicitly teach wherein at least one load processing factor is a dynamic factor that varies with each load request; identifying at least one load processing rule for determining a processing location for a given load processing step, wherein each load processing rule is based on at least one load processing factor; dynamically evaluating, in response to the load request, each load processing rule for each respective identified load processing step to dynamically determine a processing location of either the client device or the server database system for performing the load processing step; performing the load processing steps that have a processing location of the client device, on the data set, on the client device; transferring the data set from the client device to the server database system, over a network; and performing the load processing steps that have a processing location of the database server system, on the data set, at the database server system.
Bender teaches performing the first subset of the location-independent load processing steps that have a processing location of the client device, on the data set, on the client device (see Figs. 1-2, para [0018-0019], para [0030], discloses performing first extract, transform and load task on client device using application development  program); transferring the data set from the client device to the server database system, over a network (see Fig. 1, Fig. 3, para [0004], para [0016], discloses transferring data sets between client computer and remote host server computer); sending information to the database server system to instruct the database server system to perform the second subset of the location-independent load processing steps that have a processing location of the database server system, on the data set, at the database server systems before the data set is loaded to the server database (see Figs.1-4, para [0019, 0022], para [0046], discloses performing second extract, transform, and load processes on jobs in a job stream at a mainframe computer in a distributed database management  environment ).
Glider/Bender are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider to send information to perform second  subset of data location-independent load processing steps from disclosure of Bender. The motivation to combine these arts is disclosed by Bender as “recognizes that automation of the job building and remote job submission process will free up time for ETL programmers and database administrators, and that scheduling database utilities based on the interim job results within a job stream will increase efficiencies associated with valuable computing resources” (para [0013]) and sending information to perform second  subset of data location-independent load processing steps is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Glider/Bender do not explicitly teach wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Fox teaches determining at least one load processing location factor, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request (see Fig. 2, para [0032], para [0033-0034], discloses dynamic loading agenda items moderator loaded at client device (dynamic factor) to cover when dynamic meeting agenda modification program determines enough team members are available to cover the agenda items and agenda items selection criteria is met); identifying at least one load processing location rule that identifies a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor (see Figs. 2-3, para [0033-0034],  discloses identifying quorum is required for meeting agenda in which a parameter for specifying team members available in order to cover an agenda item based on moderators preconfigured data on client computing device).
Glider/Bender/Fox are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider/Bender to include load processing location rule from disclosure of Fox. The motivation to combine these arts is disclosed by Fox as “Users may utilize their own computer and can contribute to a shared object at the same time online” (para [0013]) and including load processing location rule is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Glider/Bender/Fox do not explicitly teach identifying, as a subset of the load-processing steps, at least two location-independent load processing steps to be performed on the data set that can be performed either on the client device or at the server database system; evaluating the at least one load processing location rule to determine (1) a client score associated with performing each location-independent load processing step at the client device and (2) a server score associated with performing each location-independent load processing step at the server database system; determining, based on the relative scores a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Arbel teaches identifying, as a subset of the load-processing steps, at least two location-independent load processing steps to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 1, para [0035-0036], discloses identifying load processing for load packages at four locations on a host where packages are being held during migration); evaluating the at least one load processing location rule to determine (1) a client score associated with performing each location-independent load processing step at the client device and (2) a server score associated with performing each location-independent load processing step at the server database system (see Figs. 1-2, para [0036-0037], para [0040], discloses determining performance scores associated with performing load processing at load package locations for respective source and target hosts); determining, based on the relative scores a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database (see Fig. 2, Appendeix A, para [0040-0042], discloses determining based on specific values of performance measures for hosts, a set of data to be loaded that does not exceed target load levels at certain times).
Glider/Bender/Fox/Arbel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Glider/Bender/Fox to include scores associated with load processing from disclosure of Arbel. The motivation to combine these arts is disclosed by Arbel as “determines whether the overall system performance and the speed of migration can be improved by changing the number of concurrent components” (para [0037]) and including scores associated with load processing  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 16, and 19, Glider/Bender/Fox/Arbel teach a method of claim 1, system of claim 15, and product of claim 18.
Glider does not explicitly teach wherein the database server system performs at least one server-side processing step, on the data set, independent of the at least one load processing location rule.
Bender teaches wherein the database server system performs at least one server-side processing step, on the data set, independent of the at least one load processing location rule (see para [0019], para [0033], discloses server executing commands on data independent of extract, transform, and load processing).

Regarding claims 3, 17, and 20, Glider/Bender/Fox/Arbel teach a method of claim 1, system of claim 15, and product of claim 18.
Glider does not explicitly teach wherein the at least one server-side processing step includes an authorization step, a uniqueness check, or a data consistency check.
Bender teaches wherein the at least one server-side processing step includes an authorization step, a uniqueness check, or a data consistency check (see para [0030], para [0051], discloses authorizing users in validating userid in server-client environment). 

Regarding claim 4, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider does not explicitly teach wherein the database server system loads the data set into the server database of the database server system.
Bender teaches wherein the database server system loads the data set into the server database of the database server system (see Fig. 1, Fig. 4, para [0051-0052], discloses loading target data onto a database server system).

Regarding claim 5 Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider does not explicitly teach wherein the location- independent load processing steps include transformation to a target format.
Bender teaches wherein the location- independent load processing steps include transformation to a target format (see para [0021], discloses transforming into a single format appropriate for validation processing and loading).

Regarding claim 6, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider does not explicitly teach wherein transformations include deserialization, compression, sorting, or merging.
Bender teaches wherein transformations include deserialization, compression, sorting, or merging (see para [0003], discloses merging data).

Regarding claim 7, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider does not explicitly teach wherein the load processing location factors include network load, server load, client load, data set size, data set format, or data set target format.
Bender teaches wherein the load processing location factors include network load, server load, client load, data set size, data set format, or data set target format (see Fig. 1, para [0021], discloses target format in target data).

Regarding claim 9, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider does not explicitly teach wherein the client device determines a processing location for the given location-independent load processing step based at least in part on data received from the database server system.
Bender teaches wherein the client device determines a processing location for the given location-independent load processing step based at least in part on data received from the database server system (see para [0002], para [0028-0029], discloses client receiving data from mainframe computer, supporting integration of data).

Regarding claim 12, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider further teaches wherein a processing location for a given location-independent load processing step is determined for the data set before the data set is processed (see Fig. 3B, para [0046], para [0058], discloses remote data agent defining a set of connection and extraction logic for requested type and data set extracted from a remote operational system and perform normalized or standardized form steps on the data set prior to loading to server).

Regarding claim 13, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider further teaches wherein a processing location for a given location-independent load processing step is determined for each of multiple portions of the data set (see Fig. 3B, para [0046], para [0058], discloses remote data agent defining a set of connection and extraction logic for requested type and data set extracted from a remote operational system and perform normalized or standardized form steps on the data set prior to loading to server).

Regarding claim 14, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider does not explicitly teach wherein the portions include one of data for a given table, a given number of records, or a given number of bytes of data.
Bender teaches wherein the portions include one of data for a given table, a given number of records, or a given number of bytes of data (see Fig. 3, para [0044], para [0054], discloses target source tables).

Regarding claim 21, Glider/Bender/Fox/Arbel teach a method of claim 1.
Glider/Bender/Fox does not explicitly teach wherein the at least one load processing factor comprises network load, server load, or client load.
Arbel teaches wherein the at least one load processing factor comprises network load, server load, or client load (see Figs. 1-2, para [0033], para [0050], discloses host (server) load).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159